                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Damian Carlton,

       Petitioner,

              v.                                          Case No. 1:18cv387

Warden, London Correctional
Institution,                                              Judge Michael R. Barrett

       Respondent.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on April 4, 2019 (Doc. 9).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 9) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 9) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Petitioner’s Motion to Dismiss (Doc. 8) is GRANTED. The Respondent’s Motion (Doc.

7) is DENIED AS MOOT.

       IT IS SO ORDERED.


                                                       s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court

                                              1
